AMENDED AND RESTATED INVESTMENT MANAGEMENT AGREEMENT AGREEMENT made as of June 1, 2014, between TEMPLETON INCOME TRUST (hereinafter referred to as the "Trust"), on behalf of Templeton Global Bond Fund (the "Fund"), and FRANKLIN ADVISERS, INC. (hereinafter referred to as the “Manager”), and amends and restates the prior Investment Management Agreement between the Trust, on behalf of the Fund, and the Manager, dated as of December 3, 2007 and amended as of June 1, 2010. In consideration of the mutual agreements herein made, the Trust, on behalf of the Fund, and the Manager understand and agree as follows: The Manager agrees, during the life of this Agreement, to manage the investment and reinvestment of the Fund's assets, to administer its affairs, and to provide or procure, as applicable, the administrative and other services described in Section (3) of this Agreement, as may be supplemented from time to time, consistent with the provisions of the Trust Instrument of the Trust and the investment policies adopted and declared by the Trust's Board of Trustees. In pursuance of the foregoing, the Manager shall make all determinations with respect to the investment and reinvestment of the Fund's assets and the purchase and sale of its investment securities, and shall take such steps as may be necessary to implement those determinations. Such determinations and services shall include determining the manner in which any voting rights, rights to consent to corporate action and any other rights pertaining to the Fund's investment securities shall be exercised, subject to guidelines adopted by the Board of Trustees. The Manager shall be responsible for selecting members of securities exchanges, brokers and dealers (such members, brokers and dealers being hereinafter referred to as "brokers") for the execution of the Fund's portfolio trans­actions consistent with the Trust's brokerage policies and, when applicable, the negotiation of commissions in connection therewith. All decisions and placements shall be made in accordance with the following principles: A.
